DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 01/25/2021.
In the instant Amendment, claims 1, 11 and 20 have been amended; and claims 1, 11 and 20 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 01/25/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: The cited art does not disclose "generating the set of queries using at least one of matching and inference techniques over the desired operation with respect to the data schemas, the set of queries containing terms and expressions valid within the data schemas, the terms and expressions satisfying the desired operation" (6:7-12, generate a secure query (e.g., encryption) using encryption techniques; also 6:1-7:21; 10:26-56 and figs. 1-2B; claim 1, … generated query having a plurality of recognizable terms/corresponding to terms and expressions valid within the data schemas). Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (hereinafter Gilad), Pub. No.: US 2016/0350648 in view of Yung et al. (hereinafter Yung), Patent No.: 9,094,378.


Referring to claim 1, Gilad teaches A computer implemented method for an end-to-end secure operation from an expression in natural language, comprising: 
receiving a set of queries from a natural language processor via a client (paras. 0001, 0027, receiving input query data), the set of queries being produced by a method including: 
getting data schemas associated with a target data source (paras. 0001, 0022-0027, neural network functionality); 
obtaining the expression in natural language (paras. 0001, 0022-0027, neural network functionality);  
(paras. 0001, 0022-0027, neural network functionality).

Gilad does not explicitly disclose generating the set of queries using at least one of matching and inference techniques over the desired operation with respect to the data schemas, the set of queries containing terms and expressions valid within the data schemas, the terms and expression satisfying the desired operation; encrypting the set of queries, via the client, using a homomorphic encryption technique; providing the encrypted set of queries from the client to a server, the server including the target data source; acquiring encrypted results provided by the server and received by the client, the encrypted results being responsive to the encrypted set of queries; and decrypting the encrypted results by the client, using a decryption key to produce desired results.

However, in an analogous art, Yung teaches generating the set of queries using at least one of matching and inference techniques over the desired operation with respect to the data schemas, the set of queries containing terms and expressions valid within the data schemas; encrypting the set of queries, via the client, using a homomorphic encryption technique; providing the encrypted set of queries from the client to a server, the server including the target data source; acquiring encrypted results provided by the server and received by the client, the encrypted results being responsive to the encrypted set of queries; and decrypting the encrypted results by the client, using a decryption key to produce desired results (6:1-7:21 and fig. 2B).

(Yung: 1:12-14). 

Referring to claim 2, Gilad and Yung teach the method of claim 1. Yung further teaches wherein the encrypted results are produced by a process including evaluating the encrypted set of queries over the target data source (Yung: 5:3-17; 12:28-32 and fig. 6). 

Referring to claim 3, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the natural language processing uses at least one of speech segmentation, lexical recognition, phonotactic cues, lemmatization, part of speech tagging, parsing, sentence breaking, stemming, and word segmentation (Gilad: paras. 0001, 0021-0022, natural language processing).

Referring to claim 4, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the natural language processing uses at least one of Hidden Markov Models (HMM), dynamic time warping (DTW), neural networks, deep feedforward neural network (DNN), and "end-to-end" automatic speech recognition (Gilad: paras. 0001, 0021-0022, natural language processing).

Referring to claim 5, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the desired operation is at least one of a query and an analytic (Gilad: paras. 0024-0027, input query data).

Referring to claim 6, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the target data source is at least one of: unencrypted, deterministically encrypted, and semantically encrypted (Gilad: paras. 0048, 0065).

Referring to claim 7, Gilad and Yung teach the method of claim 1. Gilad further teaches comprising: decrypting the desired result using another key when the target data source is encrypted, the other key being associated with an encryption method used to encrypt the target data source (Gilad: paras. 0058-0061 and fig. 8).

Referring to claim 8, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the homomorphic encryption technique is partially homomorphic (Gilad: paras. 0029-0030).

Referring to claim 9, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the homomorphic encryption technique is fully homomorphic (Gilad: para. 0057).

Referring to claim 10, Gilad and Yung teach the method of claim 1. Gilad further teaches wherein the natural language processor and server each comprise multiple instances of one or more of a hardware sever, virtual machine, and container, each instance of the multiple instances including a subset of the target data set (Gilad: paras. 0001, 0021-0022, natural language processing).

Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 9, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 10, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/12/2021